NUMBER 13-18-00505-CV

                                     COURT OF APPEALS

                           THIRTEENTH DISTRICT OF TEXAS

                              CORPUS CHRISTI - EDINBURG


                             IN RE CYTEC INDUSTRIES, INC.


                           On Petition for Writ of Mandamus.


                            MEMORANDUM OPINION
            Before Justices Rodriguez, Contreras, and Benavides
                Memorandum Opinion by Justice Benavides1

        Relator Cytec Industries, Inc. (Cytec) filed a petition for writ of mandamus in the

above cause seeking to compel the trial court to vacate its August 6, 2018 order striking

the designation of Crawford Electric Supply, Inc. as a responsible third party under

Chapter 33 of the Texas Civil Practice and Remedies Code. See TEX. CIV. PRAC. & REM.

CODE ANN. § 33.004 (West, Westlaw through 2017 1st C.S.). Cytec has now filed a motion

to dismiss this original proceeding on grounds that the parties have entered into a



        1 See TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions); id. R. 52.8(d)
(“When granting relief, the court must hand down an opinion as in any other case,” but when “denying relief,
the court may hand down an opinion but is not required to do so.”).
settlement agreement resolving their disputes and Cytec no longer wishes to prosecute

this original proceeding.

       The Court, having examined and fully considered the motion to dismiss, is of the

opinion that it should be granted. Accordingly, we grant the motion to dismiss and we

DISMISS the petition for writ of mandamus.

                                                            GINA M. BENAVIDES,
                                                            Justice

Delivered and filed the
27th day of December, 2018.




                                             2